DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f) 

*	Examiner notes that none of the limitations of Claims 1-20 is interpreted under 35 USC ' 112 (f).
Double Patenting (non-statutory)
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 10761927. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are substantially equivalent (Claim 19: representative)- error detection and error correction via syndrome generation and bit-flipping- to Claims 1-20 of US Patent No. 10761927- (Claim 10: representative).
*	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of US Patent No. 11314587. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of the present application are substantially equivalent (Claim 19: representative)- error detection and error correction via syndrome generation and bit-flipping- to Claims 1-20 of US Patent No. 11314587- (Claim 19: representative).
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is an obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.




	
Claim Rejections - 35 USC ' 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


*	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatia et al. (USPGPub No. 20190068219 filed 8/31/2017- IDS of record).

	As per Claims 1-20, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18 et seq., discloses error correction algorithm for a data processing device, same processing device comprising:, logic for coding information/data into plural codewords, wherein same plural codewords comprise   a data and redundant data/error correction code, logic for transferring same 
same plural codewords via a data channel to a data sink for decoding same plural codewords wherein bits of same transferred plural codewords undergo a bit flipping routine based on a syndrome criterion, same syndrome criterion triggering an error correction operation when at least one of same bits of same transferred plural codewords are in error, look-up table/buffer made of registers/shift registers- Fig. 5:Block 506- for storing processed data, e.g.,  Fig. 5:Blocks 505-522  & paras. “[0018] Upon receiving the G-LDPC codeword, a bit from the G-LDPC codeword is selected and component codewords that protect the bit are identified from the G-LDPC codeword. For each of these component codewords at a current decoding iteration, the location of the bit in the component codeword is used to look up the predefined syndrome from S-table for that location and the current syndrome of the component codeword is updated based on the predefined syndrome. Next, the reliability of the bit is updated based on the current syndromes, as updated, and based on the L-table. In particular, for each of the component codewords where the bit has a

    PNG
    media_image1.png
    669
    456
    media_image1.png
    Greyscale

"1" value, the current syndrome of the component codeword is used to look-up the bit error location in the L-table and, if the bit error location is the same as the location of the bit in the component codeword, the reliability of the bit is increased by a value. If the reliability crosses a threshold, the bit is flipped. Because of the bit flipping, the current syndromes of the component codewords protecting this bit are further updated by using the S-table. If the current syndromes are equal to zero, the decoded value of the bit is outputted. Otherwise, the decoding is not successful yet for this bit and is repeated for other bits for the current iteration. The decoding of the bits that were not successfully decoded in the current iteration is repeated at a next iteration, until a maximum number of decoding iterations is reached. At that point, if any bit was not successfully decoded, the decoding of the bit is a failure. The slower, more complex decoder can be used for decoding such failed bits.
[0028] As illustrated in FIG. 2, the parity check matrix H 200 of the G-LDPC codewords includes "n" columns and "m" rows. The "n" columns correspond to the "n" bits of the G-LDPC codeword (e.g., to 9,000 information bits and a 1,000 parity bits). Each of the "m" rows corresponds to multiple short component codewords (e.g., includes 128 bit BCH component codeword). A value of "1" at an intersection between a column "k" and a row "j" in the parity check matrix H 200 (where "k" and "j" are positive integers smaller or equal to "n" and "m," respectively) indicates that the k-th bit of the G-LDPC code is protected by a component codeword in that j-th row. That k-th bit can take a value of "0" or "1" depending on the parity check equation of the component codeword that protects it.
0041]…Updating the syndrome includes multiplying the syndrome with the received value of the bit (e.g., a "0" or a "1") and performing an XOR operation on the current syndrome and the predefined syndrome (e.g., XOR'ing both syndromes).
[0042] At operation 408, the decoding system performs a bit-flipping operation on the bit in the component codeword based on an error location from a second syndrome table (e.g., an L-table). For example, the decoding system determines the error location from the second syndrome table based on the current syndrome of the component codeword. The bit-flipping operation (e.g., flipping the received value of the bit from a "0" to "1" or a "1" to "0") is performed based on a determination that the error location corresponds to the location of the bit. In particular, the decoding system retrieves the error location from the first syndrome table (e.g., global bit error location or local bit error location depending on the columns of the L-table) by finding the entry corresponding to the current syndrome of the component codeword and reading the error location(s) from the corresponding entry in the bit error location column. The decoding system compares this error location(s) with the location of the bit (e.g., the global bit error location with the bit's global location or the local bit error location with the bit's local location). If a match exist between the locations, the decoding system can determine that the bit should be flipped. Based on reliability of the bit (as further described in connection with FIG. 5), the bit is flipped and the current syndrome of the component codeword is subsequently updated. 
[0043] At operation 410, the decoding system outputs a decoded G-LDPC codeword based on the bit being flipped. For example, the decoding system iteratively repeats the decoding of the bit and, similarly, the decoding of other bits of the G-LDPC codeword. In other words, the decoding system repeats operation 404-408, representing a decoding of G-LDPC codeword. If the decoding is successful (e.g., depending on syndrome values), the decoded bits are outputted. If the decoding of some bits is unsuccessful and a maximum number of decoding iterations is reached, the decoding system uses the slower, more complex bit-flipping decoding scheme to decode these bits
0055] At operation 516, the decoding system performs a bit flipping operation on the bit based on the current reliability of the bit being larger than the threshold at the decoding iteration. For example, the decoding system XOR's the decision bit corresponding to the bit with a "1" value. As such, if the decision bit was a "0," it is flipped to a "1" and vice versa..”
	As per Claims:
1, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system, comprising: a memory configured to -e.g., Bhatia, Id.,paras. 21-23, 35-36, 39: buffer/register/storage-store a codeword comprising data with an error correction code; a detection circuit configured to determine a -e.g., Bhatia, Id.,paras. 18, 52, 58-presence of bit errors in the codeword; a logic circuit configured to determine a -e.g., Bhatia, Id.,Fig. 5: Block 512-location of a bit error based on a bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword in response to the bit errors being present in the codeword; and a correction circuit configured to correct the codeword for the bit error based on the bit- -e.g., Bhatia, Id.,paras. 41-42-flipped codeword.  
2, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, further comprising a -e.g., Bhatia, Id.,paras. 41-42-syndrome generation circuit configured to generate a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the codeword.  
3, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, further comprising a -e.g., Bhatia, Id.,paras. 41-42-syndrome generation circuit configured to generate a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword.  
4, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, wherein the detection circuit comprises a comparator configured to compare a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the codeword with a logical value of zero.  
5, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, wherein the detection circuit comprises a comparator configured to compare a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword with a column of an H---e.g., Bhatia, Id.,paras. 28,  40, 76-matrix generated based on the data of the codeword.  
6, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, wherein the detection circuit comprises a comparator configured to determine the -e.g., Bhatia, Id.,Fig. 5: Block 512-location of the bit error based on a comparison between a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the bit- -e.g., Bhatia, Id.,paras. 41-42-flipped codeword and a column of an H---e.g., Bhatia, Id.,paras. 28,  40, 76-matrix generated based on the data of the codeword.  
7, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, wherein the detection circuit comprises a shift -e.g., Bhatia, Id.,paras. 21-23, 35-36, 39: buffer/register/storage-register configured to store a result of a comparison between a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the codeword and an H---e.g., Bhatia, Id.,paras. 28,  40, 76-matrix generated based on the data of the codeword.  
8, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, wherein the logic circuit comprises a shift -e.g., Bhatia, Id.,paras. 21-23, 35-36, 39: buffer/register/storage-register with an array of bits.  
9, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, wherein the logic circuit is configured to perform an XOR operation between the codeword and an array of bits with logical values of zero.  
10, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 1, wherein the correction circuit is configured to -e.g., Bhatia, Id.,para. 35: data partitioning/separating-separate data bits and error correcting code bits of the corrected codeword.  
11, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system, comprising: a memory configured to -e.g., Bhatia, Id.,paras. 21-23, 35-36, 39: buffer/register/storage-store a codeword comprising data with an error correction code; a logic circuit configured to determine a -e.g., Bhatia, Id.,paras. 18, 52, 58-presence of a bit error in the codeword and to generate a bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword to determine a -e.g., Bhatia, Id.,Fig. 5: Block 512-location of the bit error; a -e.g., Bhatia, Id.,paras. 41-42-syndrome generation circuit configured to generate a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword; and a correction circuit configured to correct the codeword for the bit error based on the -e.g., Bhatia, Id.,paras. 41-42-syndrome.  
12, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 11, wherein the correction circuit is configured to perform an XOR operation between the codeword and an array of bits in a -e.g., Bhatia, Id.,paras. 21-23, 35-36, 39: buffer/register/storage-register of the logic circuit, and wherein the array of bits comprises a single bit with a logical value of one.  
13, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 11, wherein the logic circuit comprises a comparator configured to compare the -e.g., Bhatia, Id.,paras. 41-42-syndrome of the bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword with a logical value of zero.  
14, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 11, wherein the correction circuit is configured to correct the codeword for the bit error in response to the -e.g., Bhatia, Id.,paras. 41-42-syndrome of the bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword not being equal to a logical value of zero.  
15, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent system of claim 11, wherein the correction circuit is configured to output the data of the codeword in response to the -e.g., Bhatia, Id.,paras. 41-42-syndrome of the bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword being equal to a logical value of zero.  
16, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent method, comprising: determining, using a detection circuit, a first bit error in a codeword comprising data with an error correction code; correcting the codeword, using a first logic circuit, for the first bit error; determining, using the detection circuit, a second bit error in the codeword; -e.g., Bhatia, Id.,paras. 41-42-flipping a bit of the codeword, using a second logic circuit, to generate a bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword and to determine a -e.g., Bhatia, Id.,Fig. 5: Block 512-location of the second bit error; and correcting, using the first logic circuit, the codeword for the second bit error based on the bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword.  
17, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent method of claim 16, wherein determining the first bit error comprises generating a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the codeword.  
18, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent method of claim 16, wherein determining the second bit error comprises generating a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the bit--e.g., Bhatia, Id.,paras. 41-42-flipped codeword.  
19, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent method of claim 16, further comprising comparing a -e.g., Bhatia, Id.,paras. 41-42-syndrome of the codeword with a logical value of zero.  
20, Bhatia et al. depicts, in Figs. 1-5 and related description in paras. 3-5, 17-18, 28, 41-43  et seq., equivalent method of claim 16, wherein the -e.g., Bhatia, Id.,paras. 41-42-flipping comprises performing a bitwise XOR operation on the codeword.
***
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USPGPub No. 20190317855- IDS of record) to Prathapan discloses method for operating a CODE MEMORY device, at para. 17, wherein “ In parallel (e.g., both operating concurrently and operating on a parallel path), the error-correcting code is regenerated (re-computed) and a syndrome is generated for the read data by comparing the regenerated error-correcting code against the stored error-correcting code in code memory. The syndrome is used to decode the data bit error location in case of a single bit error detection. If an error is found to be in a bit location that is used to generate the combined data for computing a new error-correcting code for a partial write, the memory controller flips corrupted bits (through an XOR operation) and the resulting repaired data (which includes the partial write data) is written to memory. Similarly, bits in the error-correcting code that are impacted by corrupted data bits are flipped (through an XOR function) using a relatively simple logic gate operation (e.g., one level of logic) to generate a repaired error-correcting code, which is written to the ECC memory. By generating the error-correcting code for the read and write paths in parallel, the timing of the controller is relaxed by avoiding the need for serial (back-to-back) calculations of error-correcting codes. In particular, by employing the parallel paths, as described herein, the partial write can be completed in two (2) clock cycles. In such a situation, during a first clock cycle, data is read from the data memory. During a second clock cycle, combined data is generated by combining data in the partial write with the read data, a new error-correcting code for the combined data is computed, and the combined data and the new error correcting code are written to the ECC memory (after the XOR function)..…”  
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112